          Case 1:11-cr-00991-KMW Document 195 Filed 02/23/21 Page 1 of 5




UNITED STATES DISTRICT COURT                                       USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                      DOCUMENT
---------------------------------------------------------------X   ELECTRONICALLY FILED
                                                                   DOC #: __________________
UNITED STATES OF AMERICA                                           DATE FILED: February 23, 2021



                                                                         11-CR-991 (KMW)
                 v.                                                     OPINION & ORDER



MICHAEL MOYNIHAN,

                           Defendant.
---------------------------------------------------------------X

KIMBA M. WOOD, District Judge:

        Defendant Michael Moynihan has moved to reduce his sentence under the federal

compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), in light of COVID-19. (ECF No.

189.) The Government opposes the motion. (ECF No. 194.) For the reasons that follow,

Defendant’s motion is DENIED.

                                              BACKGROUND

        Defendant was arrested on September 15, 2011 for conspiring to distribute and possess

with intent to distribute large quantities of methamphetamine. (Gov’t Opp’n at 1-2; Mot. at 2.)

        On June 28, 2012, Defendant pleaded guilty to conspiring to distribute and possess with

intent to distribute more than 50 grams of methamphetamine, in violation of 21 U.S.C. §§ 846

and 841(b)(1)(A). (Gov’t Opp’n at 2.)

        On January 23, 2013, the Court sentenced Defendant to 186 months’ imprisonment. (Id.)

In sentencing Defendant, the Court took into consideration the fact that Defendant brokered large

quantities of methamphetamine, had a history of narcotics offenses, and had prior violations of
          Case 1:11-cr-00991-KMW Document 195 Filed 02/23/21 Page 2 of 5




parole. (Id.; Sent. Tr. at 39-40, ECF No. 126.) In mitigation, the Court recognized Defendant’s

difficult family history, his learning disabilities, and that he had been injured by others while

incarcerated. (Id.)

        Defendant is currently serving his sentence at FCI Butner Medium I, one of four facilities

within the Federal Correctional Complex, Butner. (See Mot. at 2, 11; Gov’t Opp’n at 3.) His

projected release date is on or about June 16, 2023. (Mot. at 2.)

        On May 14, 2020, Defendant submitted an application for compassionate release to the

Warden of the Metropolitan Detention Center (“MDC”), where Defendant was previously

incarcerated. (Id. at 4.) The Warden of the MDC denied Defendant’s request on May 22, 2020.

(Id. at 4, Ex. B; Gov’t Opp’n at 2.)

        On January 8, 2021, Defendant filed the present motion. The Government filed its

opposition to the motion on February 8.

                                           LEGAL STANDARDS

        Pursuant to 18 U.S.C. § 3582(c)(1)(A), as modified by the First Step Act, Pub. L. No.

115-391, 132 Stat. 5194 (Dec. 21, 2018), a court may reduce a defendant’s sentence upon motion

of the Director of the Bureau of Prisons (“BOP”), or upon motion of the defendant. A defendant

may move under § 3582(c)(1)(A) only after the defendant has “fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or

the lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier.”1 Id.

        A court may reduce a defendant’s sentence if it finds that “extraordinary and compelling

reasons warrant such a reduction” and “such a reduction is consistent with the applicable policy


1
  Defendant’s motion is properly before the Court because 30 days have elapsed since the date of Defendant’s
request to the Warden of MDC. (Mot. at 4.)

                                                        2
        Case 1:11-cr-00991-KMW Document 195 Filed 02/23/21 Page 3 of 5




statements issued by the Sentencing Commission.” Id. § 3582(c)(1)(A)(i). The court has

discretion to consider “the full slate of extraordinary and compelling reasons” an inmate

presents. United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020). In light of the COVID-19

pandemic, these reasons may include whether a defendant is at increased risk of suffering serious

illness from the virus. See, e.g., United States v. Jones, 2020 WL 6131252, at *3 (S.D.N.Y. Oct.

19, 2020) (Swain, J.).

       In determining whether to grant a motion for compassionate release, courts must also

consider the sentencing factors set forth in 18 U.S.C. § 3553(a) (the “sentencing factors”). 18

U.S.C. § 3582(c)(1)(A). Even if extraordinary and compelling reasons for compassionate release

exist, courts may deny the motion if the section 3553(a) sentencing considerations outweigh

those compelling reasons. See, e.g., United States v. Butler, 2020 WL 1689778, at *3 (S.D.N.Y.

Apr. 7, 2020) (Engelmayer, J.).

                                         DISCUSSION

       Defendant seeks compassionate release on the ground that he faces a heightened risk of

serious illness or death from infection with COVID-19 because he suffers from congenital

cardiomyopathy, cardiac dysrhythmia, and chronic systolic congestive heart failure. (Mot. at 2,

5-7.) The Government does not dispute that Defendant’s medical conditions present an

“extraordinary and compelling” reason due to COVID-19. (See Gov’t Opp’n at 5.) The Court

agrees and finds that, in the context of the COVID-19 pandemic, Defendant’s medical conditions

constitute an extraordinary and compelling reason for granting compassionate release. See

United States v. Gotti, 2020 WL 7706828, at *3 (S.D.N.Y. Dec. 29, 2020) (McMahon, C.J.).

       Nevertheless, the sentencing factors counsel against granting Defendant’s motion.

Section 3553(a) requires the Court to consider (1) “the nature and circumstances of the offense”;



                                                3
         Case 1:11-cr-00991-KMW Document 195 Filed 02/23/21 Page 4 of 5




and (2) the need for the sentence imposed (A) “to reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment for the offense,” (B) “to afford

adequate deterrence to criminal conduct,” and (C) “to protect the public from further crimes of

the defendant.” 18 U.S.C. §§ 3553(a)(1)-(2).

       Defendant argues that the sentencing factors weigh in favor of granting release because,

although he was a broker in a substantial methamphetamine distribution conspiracy, he was non-

violent and possessed no weapons in connection with the offense. (Mot. at 12.) Defendant

contends that his personal characteristics also favor granting release: his learning disabilities

have led to difficulties throughout his life; he is a father and is close to his family; and he argues

that he has achieved considerable personal improvement (he pursued an online degree at

Ashworth College) and that he has achieved spiritual growth since he was sentenced. (Id. at

13.) In addition, Defendant argues that the nearly 10 years that he has served is sufficient to

achieve general deterrence, just punishment, and to promote respect for the law. (Id. at 14.)

       These considerations are outweighed by the seriousness of Defendant’s crime and his

criminal history. The crime that Defendant committed was very serious because he was

responsible for distributing significant quantities of methamphetamine, a highly addictive drug.

Moreover, Defendant’s criminal history is troubling; it includes, among other things, attempted

rape and narcotics dealing. (See Gov’t Opp’n at 5; PSR ¶¶ 74-85.)

       The Court agrees that Defendant’s pursuit of a college degree and commitment to

religion (Mot. at 2, 8-10) are commendable, but they do not alter the Court’s finding in this case.

       The Court notes that it took into consideration at sentencing the difficulties that

Defendant encountered because of his learning disabilities, and his important role in his family,




                                                   4
         Case 1:11-cr-00991-KMW Document 195 Filed 02/23/21 Page 5 of 5




by imposing a sentence that was 24 months below the bottom of his Sentencing Guideline range.

(Sent. Tr. at 39-40.)

       In light of these circumstances, the Court finds that granting Defendant compassionate

release would not reflect the seriousness of the offense, promote respect for the law, provide just

punishment, afford adequate general deterrence, or protect the public from future crimes of

Defendant.

                                         CONCLUSION

       For the foregoing reasons, Defendant’s motion for compassionate release under

§ 3582(c)(1)(A) is DENIED.



SO ORDERED.

Dated: New York, New York
       February 23, 2021                                       /s/ Kimba M. Wood
                                                                KIMBA M. WOOD
                                                             United States District Judge




                                                 5
